DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6, 7, 18, 23, 24, 34-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re Claim 1, the claim language specifies an environment that offer protection from injury following a fall.  What specifically does this refer.  It implies a facility that you are taken to after having fallen.  The intent would seem to be a system that protects you from injury in case you fall.  The claim also specifies “other equipment” which is so open ended that it could refer to anything.  The lack of clarity and open ended claim limitations render the scope of the claim indefinite.  An appropriate correction is required.
Regarding claim 1, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  An appropriate correction is required.
Regarding claim 34, the phrase "jigsaw- like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "- like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).  How is the registration piece like a jigsaw?  An appropriate correction is required.

Allowable Subject Matter
Claims 13-14 and 26 are allowed.  Claims 1-4, 6, 7, 18, 23, 24, 34-37 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The prior art of record fails to teach or adequately suggest a load distributing and absorbing system with the combination of characteristics specified in the independent claim.  Of particular note are the requirements for a combination of the physical characteristics of the underlayment infrastructure, the barrier layer edges that extend and overhand to create an L-shaped platform, and male and female features that extend or are defined within the edge of the barrier layer.   There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was filed to modify the prior art to obtain the applicant's invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM G BARLOW whose telephone number is (571)270-1158. The examiner can normally be reached Monday - Friday, 9:00 am-4:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571) 272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM G BARLOW/           Examiner, Art Unit 3633                                                                                                                                                                                             
/BRIAN E GLESSNER/           Supervisory Patent Examiner, Art Unit 3633